DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects an obvious typographical error in claim 2.
The application has been amended as follows:
Claim 2 line 4 is amended from ‘hole of the holes of the third’ to read -hole of the third-.

Reasons for Allowance
3.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a three-dimensional displacement sensor ‘a second displacement sensing component, comprising a second coherent light source and a second light source sensor arranged in pairs on the second outer wall and the fourth outer wall; and a third displacement sensing component, wherein the third displacement sensing component is a laser confocal displacement sensor, a color confocal displacement sensor, a white light interference displacement sensor, or a triangulation laser displacement sensor, wherein the third displacement sensing component is disposed on the fifth outer wall,’ in combination with the rest of the limitations of claim 1.  Claims 2-3 are allowed at least by virtue of their dependency from claim 1.
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a multi-axis machining device ‘a translation platform support, disposed beneath the reference positioning base, wherein the translation platform support comprises a support body, an x-axis slide shaft, a y-axis slide shaft, and a z-axis slide shaft, wherein the x-axis slide shaft is coupled to the y-axis slide shaft, wherein the x-axis slide shaft is slidable along the y-axis slide shaft, wherein the y-axis slide shaft and the z-axis slide shaft are confined in the support body, wherein a bright spot ruler made of low thermal expansion material is arranged on one side of the z-axis slide shaft,’ in combination with the rest of the limitations of claim 4.  Claims 5-12 are allowed at least by virtue of their dependency from claim 4.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a multi-axis machining compensation method ‘providing a multi-axis machining device, wherein the multi-axis machining device comprises: a reference positioning base, made of low thermal expansion material; a translation platform support, disposed beneath the reference positioning base, wherein the translation platform support comprises a support body, an x-axis slide shaft, a y-axis slide shaft, and a z-axis slide shaft, wherein the x-axis slide shaft is coupled to the y-axis slide shaft, wherein the x-axis slide shaft is slidable along the y-axis slide shaft, wherein the y-axis slide shaft and the z-axis slide shaft are confined in the support body, wherein a bright spot ruler made of low thermal expansion material is arranged on one side of the z-axis slide shaft,’ in combination with the rest of the limitations of claim 13.  Claims 14-16 are allowed at least by virtue of their dependency from claim 13.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886